Citation Nr: 0211972	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  



WITNESSES AT HEARING ON APPEAL

The veteran and her brother



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1983 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
carpal tunnel syndrome.  

In May 2001, the Board remanded the claim to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran was not diagnosed with bilateral carpal 
tunnel syndrome in service and it was not manifest within one 
year of her discharge.  

3.  The preponderance of the evidence shows that the 
veteran's current bilateral carpal tunnel syndrome was not 
manifested in service, and is not otherwise related to her 
active military service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the June 1999 rating 
decision, the June 2000 statement of the case (SOC), the 
October 2000 and April 2002 supplemental statements of the 
case (SSOC), and by letter communications with the veteran.  
In a January 2001 letter, the RO informed the veteran of the 
recent enactment of the VCAA.  The RO explained what evidence 
was necessary to establish service connection for a 
disability, and asked the veteran to submit the names of any 
additional treatment providers who might have evidence 
relevant to her claim.  The RO also noted that VA would make 
reasonable efforts to obtain relevant evidence; however, she 
was responsible for submitting the evidence.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).  In the January 2001 letter, the RO noted 
that the veteran had reported that she had not received the 
October 2000 SSOC, and an additional copy of this document 
was included with the letter.  The veteran did not identify 
any other documents that she did not receive.  Hence, the 
Board concludes that the veteran has received the 
communications.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's service medical records and 
post-service treatment records were associated with the file 
and she was afforded VA examinations in September 2000 and 
November 2001.  She and her brother presented testimony at a 
personal hearing before a hearing officer at the RO in August 
2000.  There is no indication that there exists any evidence 
which has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Where a veteran served 90 days or more during a period of war 
and an organic disorder of the nervous system, including 
carpal tunnel syndrome, becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  The benefit-of-
the-doubt provision only applies, however, where there is an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, 273 F.3d 1072 (Fed.Cir. 2001).  

The veteran's service medical records do not show any 
treatment for, or a diagnosis of, bilateral carpal tunnel 
syndrome.  Post-service treatment reports show that the 
veteran was initially diagnosed with carpal tunnel syndrome 
in May 1998, more than one year after her discharge from 
service.  A June 1998 EMG confirmed left carpal tunnel 
syndrome with sensory motor involvement which was 
demyelinating in nature without axonal loss.  There was no 
evidence of peripheral polyneuropathy, or left C6-T1 
radiculopathy.  She declined testing on her right upper 
extremity despite recently developed symptoms so a diagnosis 
could not be confirmed for that side.  

The veteran has asserted that she was treated for complaints 
of chest pain, with numbness and tingling in her hands during 
service which were early manifestations of bilateral carpal 
tunnel syndrome.  Service medical records document numerous 
complaints of left-sided chest pain, with associated weakness 
and tingling in the left arm, leg, and face.  She felt numb 
throughout her left side during these episodes.  In May 1985, 
it was noted that she had been diagnosed with 
costochondritis.  In June 1985, she complained of left chest 
pain for the past three weeks.  She had been seen in the 
emergency room on two prior occasions for similar complaints.  
The pain was non-cardiac in nature.  The impression was 
probable hyperventilation.  She continued to present with 
similar episodes and complaints throughout her active 
military service.  She was evaluated by a neurologist in 
February 1991.  However, no neurological problem was found.  

In support of her claim, the veteran has submitted statements 
from her brother and her mother who related that the veteran 
complained of severe pain in her arms during her period of 
military service.  Her mother observed that the veteran was 
unable to hold her daughter because of the pain.  Her brother 
recalled that they were stationed together on three 
occasions.  The veteran complained of pain and tensions in 
her hands and arms, particularly the left arm.  She had 
difficulty writing.  The veteran and her brother testified at 
a personal hearing before a hearing officer at the RO in 
August 2000.  She stated that she had served in the military 
for 13 years as a supply sergeant which required constant 
typing and heavy lifting.  She experienced a loss of strength 
in her arms and wrists, as well as a tingling sensation in 
her hands.  She dropped things and was told not to lift heavy 
items.  Motrin and other medications were provided to relieve 
her pain.  After her discharge from service, she began to 
experience hand cramps when writing for her new job.  She was 
diagnosed with carpal tunnel syndrome in June 1998.  Her 
brother testified that the veteran was on sick call a lot of 
the time.  She told him that her hands and arms would become 
numb.  He recalled that she began to make these complaints in 
the early 1990's.  

At a September 2000 VA examination, the veteran acknowledged 
a history of chest pain while on active duty.  This was no 
longer a problem, but she had been diagnosed with bilateral 
carpal tunnel syndrome.  She related that she complained of 
numbness in her hands and fingers while on active duty, 
beginning in the late 1980's or early 1990's.  She recalled 
that she was a high speed typist and she did heavy lifting.  
When she was seen for complaints of numbness and pain she was 
given Motrin and told to decrease her activity.  Clinical 
evaluation revealed that Phalen was positive for numbness and 
tingling in the fingers; however, it was poorly localized.  
Tinel was negative.  Sensation to light touch was intact; 
sharp and dull discrimination were intact.  A history of 
bilateral carpal tunnel syndrome was diagnosed.  

The examiner stated that she thoroughly reviewed the 
veteran's claims folder, particularly the service medical 
records.  She noted that the veteran was seen on several 
occasions for costochondritis, beginning in February 1984.  
In August 1980, she presented with complaints of chest pain 
and an aching in her left arm which was found to be 
musculoskeletal pain.  In February 1991, she was seen in the 
emergency department with complaints of left-sided chest pain 
and numbness over the left upper and lower extremities.  She 
was referred to Neurology for a consultation.  Neurologic 
examination was within normal limits and no neurologic 
disease could be found.  It was noted that her symptoms were 
not consistent with any pathophysiological pattern.  There 
were no other clinical reports related to numbness or 
tingling in the upper extremities.  The examiner concluded 
that it was not likely that the veteran had symptoms of 
carpal tunnel syndrome while on active duty.  Furthermore, 
there was no relationship between costochondritis and 
symptoms of carpal tunnel syndrome.  

The veteran was afforded another VA examination in November 
2001.  She related that she underwent carpal tunnel release 
on the right in September 2001.  Clinical evaluation revealed 
that there was no wrist deformity or swelling.  There was 
full range of active motion of both wrists.  There was some 
tenderness to palpation over the palmar aspect near the 
incisions on the right wrist.  The left grip was stronger 
than the right.  Tinel's and Phalen's were negative 
bilaterally.  Bilateral carpal tunnel syndrome, status post 
right release was diagnosed.  The examiner reviewed the 
veteran's service medical records and concluded that it was 
not likely that the currently diagnosed bilateral carpal 
tunnel syndrome was related to her military service because 
the clinical records did not show that symptoms associated 
with carpal tunnel syndrome were ever addressed.  It was 
speculated that her post-service employment at the time of 
the initial diagnosis likely precipitated the carpal tunnel 
syndrome.  

In analyzing the merits of the claim, the Board finds that 
service connection for bilateral carpal tunnel syndrome must 
be denied because the preponderance of evidence weighs 
against the claim.  In September 2000 and November 2001, VA 
examiners concluded that it was not likely that the veteran's 
bilateral carpal tunnel syndrome was present or aggravated by 
her active military service, or that the disorder was related 
to the episodes of costochondritis she experienced in 
service.  These opinions were based on a full review of her 
claims file.  There is no medical evidence to the contrary.  
While the Board finds the statements from the veteran's 
mother, as well as the statements and testimony of the 
veteran and her brother regarding the veteran's complaints in 
service to be credible, they are laypersons and do not have 
any medical expertise.  Hence, their statements are 
insufficient to establish that the veteran's bilateral carpal 
tunnel syndrome began in service or was otherwise related to 
the symptoms she experienced in service.  See Espiritu, 
supra; Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

For the foregoing reasons, the Board finds that the evidence 
does not show that the veteran's bilateral carpal tunnel 
syndrome was present during service and was not manifest 
within one year of her discharge.  Furthermore, the 
preponderance of the evidence is against her claim that her 
currently diagnosed bilateral carpal tunnel syndrome was 
related to her active military service.  Alemany, supra.  
Hence, the benefit-of-the-doubt provision does not apply.  
Ferguson, supra.  Accordingly, the Board concludes that 
bilateral tunnel syndrome was not incurred in or aggravated 
by service, and the veteran's claim for service connection 
for this disability must be denied.  


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

